Per Curiam.
In this automobile negligence case the jury returned verdicts on the issue of liability against plaintiffs and in favor of defendants New Jersey College of Medicine and Dentistry and Vanarelli. The pertinent facts are set forth in the reported opinion of the trial judge (115 N. J. Super. 555 (Law Div. 1971)), who denied plaintiffs’ motion for new trial. Plaintiffs appeal.
We perceive no reversible error in the trial judge’s action in recessing the jury’s deliberations overnight. - He took this action about 5 p.m. when the jury had returned for further instructions after three hours deliberation. We consider that he acted intelligently and practically in view of the circum*295stances confronting him after considering the applicable legal principles. We note that he carefully admonished the jury as to its responsibilities. His action was well within the discretion imposed upon him. We affirm essentially for the reasons expressed in Judge Kimmelman’s written opinion. We observe also that after the trial court’s decision was rendered the rules of court were amended to adopt the procedure followed in this case. R. 1:8-6 (b).
Plaintiffs’ additional argument that the verdict was against the weight of the evidence also lacks merit. Clearly a fact issue was presented which required resolution by a jury. The evidence in the record justified the jury’s determination and the trial court’s refusal to grant a new trial.
We have examined the other points urged for reversal and find them to be without substance.
Affirmed.